 



EXCHANGE AGREEMENT

 

This Exchange Agreement (“Agreement”) sets forth the terms and conditions upon
which American Standard Energy Corp., a Delaware corporation (the “Company”),
will issue an aggregate of 35,400 shares (the “Shares”), subject to reduction as
set forth in Section 4 hereof, of the Company’s Series A Cumulative Convertible
Preferred Stock, par value $0.001 per share (“Preferred Stock”), to Geronimo
Holding Corporation, a Texas corporation (the “Holder”), in exchange for the
Company’s subordinated Promissory Note dated March 5, 2012, in the original
principal amount of $35,000,000, plus any and all uncured and unpaid interest to
date, payable by the Company to the Holder (the “Exchanged Note”).

 

Section 1.   Exchange. The Holder agrees to exchange and transfer the Exchanged
Note, including any and all rights of the Holder to any accrued and unpaid
interest thereon, to the Company, and the Company agrees to issue the Shares to
Holder in exchange for the Exchanged Note from the Holder, at an exchange rate
per share as determined as being fair pursuant to a fairness opinion issued to
the Company by Vantage Point Advisors. As promptly as reasonably practicable,
but in no event later than five business days after the execution of this
Agreement, the Holder shall deliver the Exchanged Note to the Company by due and
proper instruments of transfer reasonably acceptable to the Company and its
legal counsel. Subject to and upon such delivery of the Exchanged Note, as
promptly as reasonably practicable, but in no event later than five business
days after receipt by the Company of the Exchanged Note, the Company shall
deliver to the Holder photocopies of certificates or other appropriate
documentation for the Shares, duly registered in the name of the Holder, the
originals of which shall be held by the Company pursuant to the terms of and for
the periods specified in Section 4 hereof.

 

Section 2.   Representations And Warranties Of The Holder. The Holder represents
and warrants to the Company, as of the date hereof and as of the date of
delivery of the Exchanged Note that:

 

(a)          The execution, delivery and performance by the Holder of this
Agreement, and the consummation of the transactions contemplated hereby are
within the powers of the Holder and have been or will have been duly authorized
by all necessary action on the part of the Holder, and that this Agreement
constitutes a valid and binding agreement of the Holder, enforceable in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement or creditors’ rights generally or (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(b)          The execution, delivery and performance by the Holder of this
Agreement and the consummation of the transactions contemplated hereby require
no order, license, consent, authorization or approval of, or exemption by, or
action by or in respect of, or notice to, or filing or registration with, any
governmental body, agency or official on the part of the Holder.

 

1

 

 

(c)          The execution, delivery and performance by the Holder and the
Company of this Agreement, and the consummation of the transactions contemplated
by this Agreement, do not and will not (i) violate the certificate of
incorporation (or similar constituent document) or bylaws of the Holder, (ii)
violate any material agreement to which the Holder is a party or by which the
Holder or any of its property or assets is bound, or (iii) violate any law,
rule, regulation, judgment, injunction, order or decree applicable to the
Holder.

 

(d)          The Holder is the beneficial owner of the Exchanged Note, no event
of default has occurred or is existing under the Exchanged Note and upon the
consummation of the transactions contemplated hereby, the Company will receive
the Exchanged Note, in each case, free and clear of all encumbrances, liens,
equities or claims created by the Holder.

 

(e)          There is no investment banker, broker, finder or other intermediary
which has been retained by, will be retained by or is authorized to act on
behalf of the Holder who might be entitled to any fee or commission from the
Company or the Holder upon consummation of the transactions contemplated by this
Agreement.

 

(f)          The Holder has not paid, given or received any commission or other
remuneration directly or indirectly in connection with the exchange of the
Exchanged Note for the Shares.

 

(g)          The Holder, through its representative and affiliates, (i) is
knowledgeable, sophisticated and experienced in financial and business matters,
in making, and is qualified to make, decisions with respect to investments in
shares representing an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
comparable entities, and the Holder has undertaken an independent analysis of
the merits and the risks of an investment in the Shares, based on the Holder’s
own financial circumstances; (ii) has had the opportunity to request, receive,
review and consider all information it deems relevant in making an informed
decision to purchase the Shares and to ask questions of, and receive answers
from, the Company concerning such information, including the Company’s filings
with the Securities and Exchange Commission; (iii) is acquiring the Shares in
the ordinary course of its business and for its own account and with no present
intention of distributing any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such Shares within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), or in
violation of any applicable securities laws; (iv) will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, nor will the Holder engage in any short sale that results in a
disposition of any of the Shares by the Holder, except in compliance with the
Securities Act, and the rules and regulations thereunder and any applicable
state securities laws; and (v) is an “accredited investor” within the meaning of
Rule 501 of Regulation D under the Securities Act.

 

(h)          The Holder understands that the Shares are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
the Securities Act, the rules and regulations thereunder and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Shares.

 

 

 

 

(i)          The Holder understands that nothing in the Agreement or any other
materials presented to the Holder in connection with the purchase and sale of
the Shares constitutes legal, tax or investment advice. The Holder has consulted
such legal, tax and investment advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.

 

(j)          The Holder understands that its investment in the Shares involves a
significant degree of risk, including a risk of total loss of the Holder’s
investment, and the Holder has full cognizance of and understands all of the
risks related to the Holder’s purchase of the Shares. The Holder understands
that no market exists or is expected to exist for the Shares, that the market
price of the Common Stock into which the Shares are convertible has been
volatile and that no representation is being made as to the future value of the
Shares or the Common Stock issuable upon conversion of the Shares.

 

(k)          The Holder understands that the Shares will be treated as
“restricted securities” under federal securities laws and under such laws and
applicable regulations, such Shares will bear a restrictive legend in
substantially the form set out in the Certificate of Designations establishing
the Shares. The Holder further understands that the shares of Common Stock
issuable upon conversion of the Shares will bear a restrictive legend in
substantially the same form.

 

Section 3.   Representations And Warranties Of The Company. The Company
represents and warrants to the Holder, as of the date hereof and as of the date
of delivery of the Shares, that:

 

(a)          The execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated hereby and
thereby are within the powers of the Company and have been or will have been
duly authorized by all necessary action on the part of the Company, except that
the Company has not received the approval of its board of directors and
stockholders to amend the Company’s Certificate of Incorporation to increase the
Company’s authorized shares of Common Stock to a sufficient number of shares to
permit the issuance of Common Stock upon the conversion of the Shares (the
“Authorization”), and that this Agreement constitutes a valid and binding
agreement of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement or creditors’ rights
generally or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

(b)          The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby require
no order, license, consent, authorization or approval of, or exemption by, or
action by or in respect of, or notice to, or filing or registration with, any
governmental body, agency or official on the part of the Company.

 

(c)          The execution, delivery and performance by the Holder and the
Company of this Agreement, and the consummation of the transactions contemplated
by this Agreement, do not and will not, (i) violate the certificate of
incorporation or bylaws of the Company, (ii) violate any material agreement to
which the Company is a party or by which the Company or any of its property or
assets is bound, or (iii) violate any law, rule, regulation, judgment,
injunction, order or decree applicable to the Company, subject in all cases to
the Company receiving the Authorization and filing an amendment to its
Certificate of Incorporation to increase its authorized shares of Common Stock.

 

 

 

  

(d)          The Shares, when issued in exchange for the Exchanged Note in
accordance with this Agreement, will be duly and validly authorized and issued,
fully-paid and non-assessable, free and clear of all encumbrances, liens,
equities or claims, other than the lien pursuant to Section 4 hereof.

 

(e)          There is no investment banker, broker, finder or other intermediary
which has been retained by, will be retained by or is authorized to act on
behalf of the Company who might be entitled to any fee or commission from the
Company or the Holder upon consummation of the transactions contemplated by this
Agreement.

 

Section 4.  Adjustment to Number of Shares. Section 6 of the Exchanged Note
provided that the principal amount of the Exchanged Note was subject to
reduction or setoff pursuant to Section 7 and 13(e)(iv) of that certain Purchase
and Sale Agreement (the “PSA”) dated as of February 24, 2012, among the Holder
and XOG Operating LLC as sellers and the Company as buyer. In the event that the
Company would have been entitled to any reduction in or setoff against the
principal amount of the Exchanged Note pursuant to such sections of the PSA if
the Exchanged Note was still outstanding, Holder shall be obligated to transfer
a portion of the Shares to the Company, which portion shall be equal to one
share of Preferred Stock and any dividends accrued thereon (whether in cash or
shares of Preferred Stock, and whether paid or unpaid) since the date of
issuance of the Shares for each $1,000 of reduction in or setoff against the
principal of the Exchanged Note. The Company shall have a lien over the Shares
and any such dividends to secure the Holder’s obligation to return such portion
of the Shares, and the Holder shall provide a duly executed stock power in blank
relating to the Shares and any such dividends in connection with such lien. The
Company, in connection with such lien, shall hold the certificate(s)
representing the Shares and any such dividends from and after the closing of the
transactions under this Agreement and may retain and cancel any such portion of
the Shares and any such dividends relating to any such reduction in or setoff
against the principal amount of the Exchanged Note; provided that the Company
shall release the balance of the Shares and dividends relating thereto not so
retained on March 6, 2013, and shall deliver a certificate or certificates
representing such balance to the Holder promptly thereafter; provided further,
that the Company may continue to hold such portion of the balance of such Shares
and dividends relating thereto as it in good faith determines to be necessary
with regard to any pending and unresolved disputes as of March 6, 2013, that
could reasonably be expected to give rise to such a reduction in or setoff
against the principal amount of the Exchanged Note, and shall promptly deliver
any remaining Shares and dividends relating thereto to the Holder upon
resolution of such disputes.

 

Section 5. Survival; Indemnity. The representations and warranties of the
parties hereto contained in this Agreement shall survive the consummation of the
transactions contemplated hereby. The Holder and the Company agree to indemnify
and protect the other party, its officers, directors, employees and attorneys
and its successors and assigns and hold them harmless from and against any and
all losses, liabilities, costs and expenses (including reasonable attorneys’
fees) incurred as a result of the breach by the Holder or the Company, as
applicable, of any of its representations, warranties or covenants contained in
this Agreement.

 

 

 

  

Section 6.  Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

 

if to the Holder to:

 

Geronimo Holding Corporation

1801 W. Texas

Midland, Texas 79701

Facsimile: (432) 683-6348

Attention: Randall Capps

 

if to the Company to:

 

American Standard Energy Corp.

4800 North Scottsdale Road

Suite 1400

Scottsdale, Arizona 85251

Fax: (480) 990-2736

Attention: Richard MacQueen, President

 

with a copy to:

 

Blank Rome, LLP

405 Lexington Avenue

New York, New York 10174

Fax: (917) 332-3840

Attn: Kristina Trauger, Esq.

 

or to such other address or telecopy number and with such other copies as such
party may hereafter specify for the purpose of notice. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

Section 7.  Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
law.         

 

 

 

 

Section 8.  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.

 

Section 9.  Choice of Law and Venue. Without regard to principles of conflicts
of law, this Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas shall apply as to the property
located in (or otherwise subject to the laws of) such state. The Parties agree
that venue shall be in any state court or the United States District Court
located in Midland, Texas. Each party consents to the exclusive jurisdiction of
such courts (and the appellate courts thereof) and agrees not to commence any
such Proceeding except in such courts. Each party agrees not to assert (by way
of motion, as a defense, or otherwise), and hereby irrevocably and
unconditionally waives in any such Proceeding commenced in such court, any
objection or claim that such party is not subject personally to the jurisdiction
of such court or that such Proceeding has been brought in an inconvenient forum.
If such courts refuse to exercise jurisdiction hereunder, the Parties agree that
such jurisdiction shall be proper in any court in which jurisdiction may be
obtained.

 

Section 10.  Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 11.  Adequate Counsel. Holder acknowledges that (i) it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment, tax and other advisors, and
(ii) it is not relying on any statements or representations of the Company or
any of the Company’s respective Affiliates, representatives, counsel or agents
for legal, tax, investment or other advice with respect to this Agreement or the
transactions contemplated hereby.

 

Section 12.  Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.         

 

 

 

  

Section 13.  Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

 

Section 14.  Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, ordinance, regulation, statute and treaty of any Governmental Authority,
but if any provision of this Agreement is held to be prohibited thereby or
invalid thereunder, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 15.  Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

[Signature Page Follows]

 

 

 

 

If the foregoing is acceptable to you, please acknowledge your agreement by
signing below in the space provided for your signature and returning an original
copy hereof.

 

  DATE: June 30, 2012       American Standard Energy Corp.

 

  By: /s/ Scott Feldhacker     Name: Scott Feldhacker     Title: Chief Executive
Officer

 

THE FOREGOING IS AGREED TO

AND ACKNOWLEDGED BY:

 

Geronimo Holding Corporation

 

By: /s/ Randall Capps   Name: Randall Capps   Title: President  

 

 

 

